Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10,950,035. 
The present application claims the same subject matter of  Technologies for rendering items within a user interface using various rendering effects, which is same as the US patent 10,950,035.  

17/170,415
10,950,035
1. An electronic device for rendering, in a user interface, an item, comprising: a light sensor; a user interface; a memory storing non-transitory computer executable instructions; and a processor interfacing with the light sensor, the user interface, and the memory, wherein the processor is configured to execute the non-transitory computer executable instructions to cause the processor to: identify an orientation of the electronic device, retrieve lighting condition data from the light sensor, determine, based on the orientation of the electronic device and the lighting condition data from the light sensor, a rendering effect for the item, and cause the user interface to render the item using the rendering effect.  

1. An electronic device for rendering, in a user interface, an item, comprising: a sensor for detecting an orientation of the electronic device; an image sensor; a user interface; a memory storing non-transitory computer executable instructions; and a processor interfacing with the sensor, the image sensor, the user interface, and the memory, wherein the processor is configured to execute the non-transitory computer executable instructions to cause the processor to: retrieve, from the sensor, an initial orientation of the electronic device, retrieve a set of image data captured by the image sensor, determine, based on the initial orientation of the electronic device, an initial rendering effect for the item, and cause the user interface to (i) display at least a portion of the set of image data captured by the image sensor, and (ii) render the item using the initial rendering 







2. The electronic device of claim 1, wherein to determine, based on the initial orientation, the initial rendering effect for the item, the processor is configured to: determine, based on the initial orientation of the electronic device, an initial portion of the item to be rendered with a reflection effect, access a mask image corresponding to the item, the mask image having an initial mask portion corresponding to the initial portion of the item, and determine the initial rendering effect to create the reflection effect by overlaying the initial mask portion of the mask image on the initial portion of the item. 





Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 10,467,802. 
The present application claims the same subject matter of  Technologies for rendering items within a user interface using various rendering effects, which is same as the US patent 10,467,802.  
For example:
17/170,415
10,467,802
1. An electronic device for rendering, in a user interface, an item, comprising: a light sensor; a user interface; a memory storing non-transitory computer executable instructions; and a processor interfacing with the light sensor, the user interface, and the memory, wherein the processor is configured to execute the non-transitory computer executable instructions to cause the processor to: identify an orientation of the electronic device, retrieve lighting condition data from the light sensor, determine, based on the orientation of the electronic device and the lighting condition data from the light sensor, a rendering effect for the item, and cause the 


   









Claims 1-20 would be allowable if they overcome the rejection above as prior arts of reference, as presented in attached PTO-892,  do not teach the claim inventions of independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628